        Case 1:19-cv-02399-RDM Document 44-1 Filed 10/21/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                      )
ANDREW G. MCCABE,                                     )
                                                      )
                      Plaintiff,                      )
                                                      )
        v.                                            )
                                                      )        Civil Action No. 19-2399 (RDM)
WILLIAM P. BARR,                                      )
in his official capacity as                           )
ATTORNEY GENERAL OF THE                               )
UNITED STATES, et al.,                                )
                                                      )
                      Defendants.                     )
                                                      )

                   [PLAINTIFF’S PROPOSED] SCHEDULING ORDER

       Upon consideration of the parties’ Joint Scheduling Conference Report and Discovery

Plan and their positions as stated at the October 28, 2020 initial scheduling conference, the Court

having been sufficiently advised and informed,

       IT IS HEREBY ORDERED that the following schedule shall govern this case:

 EVENT                                                                     DATES
 Initial disclosures                                                       Nov. 23, 2020 (Mon)
 Deadline to amend/join parties without leave of Court                     Dec. 17, 2020 (Thu)
 Proponent’s R. 26(a)(2) statements                                        Apr. 26, 2021 (Mon)
 Opponent’s R. 26(a)(2) statements                                         May 26, 2021 (Wed)
 Expert depositions may begin                                              June 25, 2021 (Fri)
 Deadline for Post-R. 26(a) discovery requests                             Sept. 27, 2021 (Mon)
 Close of discovery                                                        Oct. 28, 2021 (Thu)
 Deadline for summary judgment motions                                     Dec. 7, 2021 (Tue)
 Deadline for summary judgment oppositions                                 Jan. 17, 2022 (Mon)
 Deadline for summary judgment replies                                     Feb. 7, 2022 (Mon)
 Pretrial conference                                                       May 9, 2022 (Mon)
 Trial                                                                     June 20, 2022 (Mon)
Case 1:19-cv-02399-RDM Document 44-1 Filed 10/21/20 Page 2 of 2




IT IS SO ORDERED on this the ____ day of October, 2020.



                                               _____________________________
                                               RANDOLPH D. MOSS
                                               United States District Judge
